MEMORANDUM *
1. The district court did not err in dismissing TDC’s counterclaim of setoff on abstention principles under Burford v. Sun Oil Co., 319 U.S. 315, 63 S.Ct. 1098, 87 L.Ed. 1424 (1943). See City of Tucson v. U.S. West Communications, Inc., 284 F.3d 1128, 1133 (9th Cir.2002).
2. The district court did not err in granting summary judgment to Reliance on its claim for subrogation. The Straub Clinic and Drs. Kubota and Pearce, as parties to the settlement, were “legally obligated to pay” the settlement amount as “damages” within the meaning of the TDC policy; and by settling, TDC could not overcome the presumption of equal fault established by Hawaii law. See Hawaii Rev. Stat. §§ 663-12, -17.
3. The district court did not abuse its discretion in denying TDC’s motion for reconsideration. See Fed.R.Civ.P. 60(b); see also Maraziti v. Thorpe, 52 F.3d 252, 253 (9th Cir.1995).
4. Reliance’s Motion for Judicial Notice is granted. See Fed. R. Evidence 201.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.